Per Curiam.
The plaintiff’s right to relief depended wholly on the question whether a conveyance of 65 acres of land made by one defendant to the other was a mortgage. The jury found that it was not a mortgage. The court granted plaintiff’s motion for a new trial on the ground that the evidence did not support the verdict. The trial courts are in the exercise of a sound discretion when passing on a motion for a new trial. 2 Dunnell, Minn. Dig. § 7145. We are not prepared to hold that the court abused this discretion in granting a new trial. It is unnecessary to discuss the evidence, except to state that the unusual thing about *531the giving of the deed was that the seller gave the purchaser a promissory note in the amount mentioned as the consideration for the deed, and that there was an admitted understanding that if that sum was, within a certain time, paid by the seller to the purchaser a reconveyance should be made.
Order affirmed.